Citation Nr: 0023374	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-04 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf.  

2.  Entitlement to service connection for knee pain, claimed 
as a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf.  

3.  Entitlement to service connection for muscle aches and 
weakness, claimed as a manifestation of an undiagnosed 
illness associated with service in the Persian Gulf.  

4.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
August 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.   

The Board notes that in the September 1998 rating action, the 
RO denied the appellant's claim for entitlement to service 
connection for the residuals of a left elbow injury.  The 
appellant filed a Notice of Disagreement (NOD) in December 
1998 and a Statement of the Case (SOC) was issued in February 
1999.  In March 1999, the appellant submitted his substantive 
appeal.  The RO, in a November 1999 rating decision, granted 
service connection for the residuals of a left elbow injury, 
to include a laceration scar of the left elbow.  At that 
time, a zero percent disabling rating was assigned, with an 
effective date of April 30, 1998.  The appellant was informed 
of this determination and of his appellate rights in December 
1999.  However, the appellant has not initiated an appeal 
with respect to either the rating or the effective date 
assigned, by the submission of an NOD; and, hence, these 
separate issues are not now in an appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).



FINDINGS OF FACT

1.  There is objective medical evidence of record showing 
that the appellant's headaches are of an undetermined 
etiology and have not been attributed to typical common 
headache syndromes, such as tension type, migraines, or 
cluster headaches.  

2.  The appellant's knee pain is attributable to a known 
clinical diagnosis: patellofemoral disorder.  

3.  The claim of entitlement to service connection on a 
direct basis for knee pain, diagnosed as a patellofemoral 
disorder, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

4.  There is no objective evidence of signs or symptoms of 
muscle aches and weakness.

5.  The claim of entitlement to service connection for memory 
loss, claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, is plausible or 
capable of substantiation.   


CONCLUSIONS OF LAW

1.  Compensation may be paid for headaches due to an 
undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1113, 1117, 5107; 38 C.F.R. § 3.317 
(1999).

2.  The claim of entitlement to service connection for knee 
pain, diagnosed as a patellofemoral disorder, and claimed as 
a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, is precluded by law.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3. The claim of entitlement to service connection on a direct 
basis for knee pain, diagnosed as a patellofemoral disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for muscle 
aches and weakness,  claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf, is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a); 
38 C.F.R. § 3.317; Neuman v. West, No. 98-1410, slip op. at 
12, ___ Vet. App. ___ (July 20, 2000).

4.  The claim of entitlement to service connection for memory 
loss, claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, is well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. § 3.317; 
Neuman v. West, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of headaches, knee pain, memory loss, 
and/or muscle aches and weakness.  The appellant's separation 
examination, dated in July 1993, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had frequent or severe headaches, or 
swollen or painful joints, the appellant responded "yes."  
In response to the question as to whether the appellant had 
ever had or if he currently had a "trick" or locked knee, 
or loss of memory or amnesia, the appellant responded "no."  
The examining physician noted that the appellant had a 
history of a concussion at age five.  The examiner stated 
that the appellant had occasional retro-orbital, frontal 
headaches consistent with tension.  According to the 
examiner, the appellant never sought treatment for his knee 
pain.  The appellant's head, face, neck, and scalp, and upper 
and lower extremities, were all clinically evaluated as 
normal.  The appellant was clinically evaluated as normal for 
neurologic purposes.   

The appellant's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that the appellant served 
on active duty from August 1989 to August 1993.  The 
certificate reflects that his Military Occupational Specialty 
(MOS) was as a hawk missile system operator and that he 
received numerous medals, including the National Defense 
Service Medal, the Sea Service Deployment Ribbon, the Kuwait 
Liberation Medal, and the Southwest Asia Service Medal.  In 
addition, in a correspondence from the National Personnel 
Records Center (NPRC), dated in July 1998, it was noted that 
the appellant served in Southwest Asia from August 1990 to 
February 1991.   

In May 1998, the appellant's wife, Mrs. T.W., submitted a 
statement in support of the appellant's contentions.  At that 
time, Mrs. W. stated that she had known the appellant since 
April 1991 and that they had been married since August 1992.  
Mrs. W. indicated that in June 1991, she first witnessed that 
the appellant was having headaches and pain in his knees.  
According to Mrs. W., every morning, the appellant got out of 
bed with pain in his knees and he had problems straightening 
out his legs.  

In a June 1998 correspondence from the appellant to the RO, 
the appellant stated that he had served for seven months in 
Saudi Arabia, from August1991 to March 1991.  In regards to 
his headaches, the appellant indicated that he started to 
experience headaches following his return to the United 
States from Saudi Arabia.   The appellant noted that at 
times, he had headaches every day, and at other times, the 
headaches occurred intermittently.  He reported that on 
occasion, his headaches were so severe that he had to sit or 
lie down before the pain went away.  According to the 
appellant, over-the-counter medications had little or no 
affect on his headaches.  The appellant also stated that the 
major muscle groups in his legs and upper body were always 
sore and aching, even with his training regimen with the 
National Guard.  He indicated that at times, he had trouble 
climbing stairs or walking up slight inclines without his 
legs becoming extremely fatigued.  According to the 
appellant, his knees are also sore almost on a daily basis.  
The appellant noted that after he exercised, the hard areas 
in his knees were sore to the touch.  He revealed that after 
walking or hiking any real distance, his knees were sore for 
days.  The appellant further stated that ever since his 
return from Saudi Arabia, he had noticed that his memory 
capability was not as sharp as it used to be.  He indicated 
that he had been in college for the last five years and had 
to work harder than ever to retain information.  According to 
the appellant, he had to write down even short things such as 
phone number and simple verbal directions, or he would forget 
them in seconds.  

In June 1998, the RO received a statement from the 
appellant's parents, Mr. and Mrs. L.W.  At that time, the 
appellant's parents stated that since the appellant's return 
from Saudi Arabia, he had complained of chronic knee pain and 
continuous aches and pains.  

In July 1998, the RO received private medical records from 
the Montana Student Health Services at the University of 
Montana, from February 1993 to March 1994.  The records show 
that in December 1993, the appellant was treated after 
complaining of pain in his knees.  At that time, the 
appellant noted that he did not have any knee injuries.  The 
appellant indicated that his knee pain used to "come and 
go" over the past year, but that currently, he had daily 
knee pain.  The physical examination showed that there was 
slight tenderness around the patella.  The diagnosis was of 
"PFD," patellofemoral disorder.

In September 1998, the RO received the appellant's service 
medical records in regards to his service in the Montana Army 
National Guard.  The records show that in April 1998, the 
appellant underwent a periodic physical examination.  At that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had frequent or severe 
headaches, or swollen or painful joints, the appellant 
responded "yes."  In response to the question as to whether 
the appellant had ever had or if he currently had a "trick" 
or locked knee, the appellant responded that he did not know.  
Additionally, in response to the question as to whether the 
appellant had ever had or if he currently had loss of memory 
or amnesia, the appellant responded "no."  The examining 
physician stated that the appellant complained of sore knees 
after activities, with no swelling, and of occasional leg 
cramps after running.  The examiner indicated that according 
to the appellant, his sore knees did not interfere with doing 
his activities.  The examiner noted that the appellant was 
status post concussion in 1976, and that he had had 
occasional headaches since that time.  

In July 1998, the appellant underwent a VA examination.  At 
that time, he stated that he was currently suffering from 
numerous symptoms which were due to an undiagnosed illness 
associated with his service in the Persian Gulf.  The 
appellant complained of chronic fatigue, muscle aches, joint 
aches, trouble with his memory, and occasional headaches.  He 
further complained that his knees were painful and stiff.  
The appellant noted that in regards to his memory, it was 
hard for him to remember things unless he wrote them down, or 
unless he really concentrated.  According to the appellant, 
his headaches were random.  The appellant reported that his 
headaches would start on the top of his head and he felt as 
if a weight had been placed there.  He denied any throbbing 
or nausea.  The appellant stated that he experienced 
headaches approximately two times a week and that relaxation 
resolved them in most cases.  According to the appellant, at 
times, his knees were stiff and painful.  The appellant 
further noted that when he was a child, he had a bicycle 
accident with a concussion.  He stated that subsequently, he 
had headaches when he was a child.  According to the 
appellant, the headaches that he had as a child were in the 
frontal area and had resolved some time ago.  In regards to 
his current headaches, which he developed upon his return 
from Saudi Arabia, the appellant indicated that his current 
headaches were entirely different from the ones that he had 
as a child.  

The physical examination showed that the appellant was alert, 
oriented, and in no acute distress.  The appellant had a 
completely normal neurovasculature examination to his arms 
and legs.  The lower extremity evaluation was normal.  The 
impression was of an undiagnosed illness.  The examiner noted 
that the appellant had headaches and that the etiology of 
those was unknown.  It was the examiner's opinion that the 
appellant had the Persian Gulf War Syndrome.  

In the appellant's July 1998 VA examination, the appellant 
had x-rays taken of his knees.  The x-rays were interpreted 
as showing no evidence of bone or joint abnormality.  The 
impression was of negative knees, bilaterally.  The appellant 
also had a negative chest x-ray.  In addition, he had a 
computed tomography (CT) taken of his head.  The impression 
was of an essentially unremarkable CT of the brain.  

In September 1998, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that he had served in 
Saudi Arabia during the Persian Gulf War.  The appellant 
indicated that after his discharge, he attended school and 
recently graduated from the University of Montana, with a 
major in education.  According to the appellant, his grade 
point average (GPA) was approximately 3.5 and he was 
currently looking for a job.  

Upon mental status evaluation, the examining physician stated 
that in order to assess the appellant's short term memory, he 
was administered the Weschler Memory Scale Revised.  The 
examiner indicated that the appellant's scores on that scale 
were all above average, several being well above average.  
Thus, the examiner concluded that there was no indication on 
the Weschler Memory Scale that the appellant was experiencing 
a short term memory problem of any significance.  The 
examiner noted that the appellant had just recently graduated 
from college with a 3.5 GPA, a feat most likely not 
obtainable with a short term memory problem.  

In August 1998, the appellant underwent an Independent 
Medical Examination (IME) which was conducted by G.D.C., M.D.  
At that time, the appellant stated that he had served in the 
Persian Gulf from August 1990 to March 1991.  The appellant 
indicated that he started experiencing headaches in 
approximately December 1991, but that he did not seek medical 
attention for those headaches while on active duty.  He noted 
that he had had headaches as a child, but that the headaches 
that he had been experiencing following his service in the 
Persian Gulf had been quite different in character and 
location from those he had previously experienced.  The 
appellant reported that his present headache symptoms were 
occurring two to five times per week.  According to the 
appellant, his headaches were usually localized to the vertex 
region, although occasionally he experienced a headache on 
one side of the head or the other.  The appellant stated that 
his headaches were brief in duration and lasted for 15 to 20 
minutes on most occasions, never lasting more than 45 
minutes.  He indicated that his headaches came on suddenly 
and were quite severe.  According to the appellant, his 
headaches were not associated with nausea, visual 
disturbances, photophobia, irritability, or watering of the 
eyes.  The appellant noted that he usually did not take 
anything for his headaches because they were so brief in 
duration that taking analgesics did not seem to help.  He 
reported that he was also having problems with his memory, 
noting that he had to concentrate more to recall things than 
was previously the case.  

The physical examination showed that the appellant's 
extremities were without deformity or edema.  Upon 
neurological examination, there were no deficits in higher 
intellectual functioning.  Speech, station, and gait were 
normal.  The appellant reported increased appreciation to 
pinprick over the palmar aspect of the left hand, but 
sensation was well preserved elsewhere.  Motor examination 
revealed excellent strength in all major muscle groups 
without atrophy or fasciculation.  Deep tendon reflexes were 
trace positive in both upper and lower extremities, including 
both ankle jerks.  No pathological reflexes were noted, 
including Babinski, Hoffman, jaw jerk, and suck or grasp 
reflex.  Finger-to-nose, heel-to-shin, rapid alternating 
movements, and tandem walking were performed well.  Vibratory 
and position sense were intact, and Romberg was negative.  

Following the physical examination, the appellant was 
diagnosed with headaches of undetermined etiology.  Dr. C. 
stated that the headaches that the appellant described did 
not have characteristics suggesting any specific typical 
common headache syndrome (tension type, migraines, or cluster 
headaches).  According to Dr. C., it appeared that the 
appellant's headaches had developed at least eight months 
after his tour of duty in the Persian Gulf ended, and in view 
of that fact, Dr. C. noted that he found it difficult to 
connect the appellant's headaches symptoms with the Gulf War.  
In addition, Dr. C. stated that the appellant also had memory 
loss, of undetermined etiology.  However, Dr. C. indicated 
that the appellant did very well on a brief mental status 
examination, repeating a Babcock sentence correctly after one 
repetition, repeating a 4 digit number backward, repeating a 
7 digit number forward, and recalling 3/3 objects on an 
auditory recall examination one minute after presentation.  
It was Dr. C.'s opinion that it was unlikely that the 
appellant had a significant memory problem in view of his 
performance.  According to Dr. C., it would be of value to 
obtain formal memory testing and neurocognitive testing in 
order to identify whether or not the appellant did indeed 
have a significant disturbance of his memory.  Dr. C. noted 
that it was possible that the appellant's perceived short 
term memory deficits could be secondary to his diagnosed 
depression.  

In March 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that when he was younger, he 
had headaches, but that they eventually stopped.  (T.3).  The 
appellant stated that after he returned from service in the 
Persian Gulf, he developed a different type of headache.  
(Id.).  He contended that his current headaches were due to 
an undiagnosed illness.  (T.2).  The appellant reported that 
his current headaches were far more painful than the 
headaches that he had as a child.  (T.3).  According to the 
appellant, he had headaches approximately two to three times 
a week.  (T.5).  The appellant testified that in regards to 
his knees, he had chronic knee pain.  (T.7).  He stated that 
he had difficulty walking or kneeling because of his knee 
pain.  (Id.).  In regards to his memory loss, the appellant 
indicated that at present, he struggled to remember details 
or phone numbers.  (T.13).  The appellant noted that he had 
to work harder to remember basic dates, such as his mother's 
birthday.  (Id.).  He reported that he had more problems with 
his long term memory than with his short term memory.  
(T.14).   

A report from the VA Medical Center (VAMC) in Fort Harrison, 
dated in September 1999, shows that at that time, the 
appellant failed to report to his scheduled VA examination.


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for headaches, knee pain, muscle aches and 
weakness, and memory loss, all claimed as manifestations of 
an undiagnosed illness associated with service in the Persian 
Gulf, are well-grounded; that is, a claim which is plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is 
not well grounded, the appeal must fail and there is no 
further duty to assist in developing the facts pertinent to 
the claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing in-service incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: (1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2). Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

At the outset, the Board notes that as previously stated, the 
appellant's DD Form 214, Certificate of Release or Discharge 
From Active Duty, shows that the appellant served on active 
duty from August 1989 to August 1993, and that he served in 
Southwest Asia from August 1990 to February 1991.  Therefore, 
in light of the above, the Board concludes that the appellant 
had active service in the Southwest Asia theater of 
operations during the Gulf War and is considered to be a 
Persian Gulf veteran for compensation purposes under 
38 C.F.R. § 3.317.  

To summarize, the appellant contends that following his 
return to the United States from the Persian Gulf, he started 
to experience headaches and memory loss, and he also 
developed knee pain and muscle aches and weakness.  The 
appellant maintains that the above symptoms are due to an 
undiagnosed illness associated with his service in the 
Persian Gulf.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his headaches, knee pain, muscle aches and 
weakness, and memory loss, are all due to an undiagnosed 
illness associated with his service in the Persian Gulf, is 
not competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's wife and parents.  To 
whatever extent such statements are offered to establish that 
the appellant's headaches, knee pain, muscle aches and 
weakness, and memory loss, are due to an undiagnosed illness 
associated with his service in the Persian Gulf, such 
statements do not constitute competent, and hence, probative 
evidence with respect to the issue under consideration.  As 
lay people without medical expertise, the appellant's wife 
and parents are not qualified to offer evidence that requires 
medical knowledge such as a diagnosis or opinion as to the 
cause of a disability.  See Espiritu, 2 Vet. App. at 492, 
494; Grottveit, 5 Vet. App. at 91, 93.    


Headaches

The Board notes that under Diagnostic Code 8100, a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A review of the evidence reveals that upon the appellant's 
separation examination, dated in July 1993, in response to 
the question as to whether the appellant had ever had or if 
he currently had frequent or severe headaches, the appellant 
responded "yes."  At that time, the examining physician 
noted that the appellant had occasional retro-orbital, 
frontal headaches consistent with tension.  In addition, the 
evidence of record shows that according to the appellant, 
when he was younger, he suffered a concussion and 
subsequently experienced headaches.  However, the appellant 
has contended that the headaches eventually stopped.  The 
appellant has further maintained that after he returned to 
the United States from the Persian Gulf, he started to 
experience headaches.  According to the appellant, his 
current headaches were different and more severe than the 
headaches he experienced when he was younger.  The Board 
notes that the evidence of record supports the appellant's 
contentions.  In this regard, the Board observes that in the 
appellant's July 1998 VA examination, the impression was of 
an undiagnosed illness, and the examiner noted that the 
appellant had headaches and that the etiology of those was 
unknown.  In addition, in the August 1998 IME, Dr. C. 
determined that the appellant's headaches were of an 
undetermined etiology.  Dr. C. specifically stated that the 
headaches that the appellant described did not have 
characteristics suggesting any specific typical common 
headache syndrome (tension type, migraines, or cluster 
headaches.  Thus, in light of the above, the Board notes that 
although the appellant gave a history of his headaches as a 
child in both his July 1998 VA examination and in his August 
1998 IME, no link, or nexus, was drawn in either examination 
between the appellant's current headaches and his headaches 
as a child.  Moreover, although it was noted in the 
appellant's July 1993 separation examination that he had 
headaches consistent with tension, as stated above, in the 
appellant's August 1998 IME, Dr. C. specifically stated that 
the appellant's current headaches did not have any 
characteristics of typical common headaches, including 
tension headaches.  Accordingly, it is the Board's 
determination that the appellant's headaches have not been 
associated with a known diagnosis.

In the instant case, the Board recognizes that in the 
appellant's August 1998 IME, Dr. C. stated that the 
appellant's headaches had developed at least eight months 
after his tour of duty in the Persian Gulf ended, and in view 
of that fact, Dr. C. noted that he found it difficult to 
connect the appellant's headaches symptoms with the Gulf War.  
However, the Board notes that, as stated above, under 38 
C.F.R. § 3.317(a)(1), it is provided that compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability: (1) became 
manifest during active service or to a degree of 10 percent 
or more not later than two years after the date on which the 
veteran last performed active service in the Southwest Asia 
theater of operations during the Gulf War; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Thus, in light 
of the above, the Board observes that upon a review of the 
relevant statutory and regulatory criteria, a nexus between 
the appellant's current headaches and his service in the 
Persian Gulf is not necessary.  Accordingly, it is the 
Board's determination that Dr. C.'s statement that he found 
it difficult to connect the appellant's headaches symptoms 
with the Gulf War, is of little probative value as to the 
issue of service connection.  

In the appellant's July 1998 VA examination, the appellant 
stated that he had headaches approximately two times a week.  
In addition, in the appellant's August 1998 IME, the 
appellant indicated that he had headaches two to five times 
per week. Thus, in light of the above, the Board concludes 
that the appellant's headaches were present to a compensable 
degree in July 1998 or prior to December 31, 2001.  Under the 
circumstances, service connection is warranted for this 
condition on a presumptive basis based on the above noted 
statutory and regulatory criteria.  38 C.F.R. § 3.317.   


Knee Pain

In the instant case, the Board notes that the private medical 
records from the Montana Student Health Services at the 
University of Montana, from February 1993 to March 1994, show 
that in December 1993, the appellant was treated after 
complaining of pain in his knees.  At that time, he noted 
that his knee pain used to "come and go" over the past 
year, but that currently, he had daily knee pain.  The 
physical examination showed that there was slight tenderness 
around the patella.  The diagnosis was of "PFD," 
patellofemoral disorder.  In addition, the appellant's 
service medical records from the Montana Army National Guard 
show that in April 1998, the appellant underwent a periodic 
physical examination.  At that time, the examining physician 
stated that the appellant complained of sore knees after 
activities, with no swelling, and of occasional leg cramps 
after running.  The examiner indicated that according to the 
appellant, his sore knees did not interfere with doing his 
activities.  

In light of the above, the Board finds that the appellant's 
complaints of knee pain have been associated with his 
diagnosed patellofemoral disorder.  Therefore, since the 
appellant's complaints of knee pain have been associated with 
a known clinical diagnosis, the appellant has no legal 
entitlement under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
and thus, this aspect of the claim must be denied.  See 
Neumann and Sabonis, both supra.

Considering next the claim for service connection on a direct 
basis for knee pain, diagnosed as a patellofemoral disorder, 
the Board observes that the appellant's service medical 
records are negative for any complaints or findings relative 
to either knee, including a patellofemoral disorder.  In 
addition, in the appellant's separation examination, dated in 
July 1993, in response to the question as to whether the 
appellant had ever had or if he currently had "trick" or 
locked knee, the appellant responded "no."  Moreover, the 
appellant's lower extremities were clinically evaluated as 
normal.  While the evidence of record shows that the 
appellant currently has a patellofemoral disorder, there is 
no competent medical evidence which shows that this knee 
disorder is related to service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Therefore, as no competent medical 
evidence is of record showing a nexus between the 
patellofemoral disorder, and the appellant's period of active 
service, this aspect of the claim on a direct basis must be 
denied as not well-grounded.  Caluza and Grottveit, both 
supra.


Muscle Aches and Weakness

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of muscle aches 
and weakness.  In the appellant's separation examination, 
dated in July 1993, in response to the question as to whether 
the appellant had ever had or if he currently had swollen or 
painful joints, the appellant responded "yes."  At that 
time, the appellant's upper and lower extremities were 
clinically evaluated as normal.  The Board further notes that 
in the appellant's service medical records from the Montana 
Army National Guard, in response to the question as to 
whether the appellant had ever had or if he currently had 
swollen or painful joints, the appellant again responded 
"yes."  However, the Board observes that in the appellant's 
July 1998 VA examination, the appellant had a completely 
normal neurovasculature examination to his arms and legs.  
Moreover, in the appellant's August 1998 IME, the motor 
examination revealed excellent strength in all major muscle 
groups without atrophy or fasciculation.  In addition, deep 
tendon reflexes were trace positive in both upper and lower 
extremities, including both ankle jerks.  No pathological 
reflexes were noted, including Babinski, Hoffman, jaw jerk, 
and suck or grasp reflex.  Furthermore, finger-to-nose, heel-
to-shin, rapid alternating movements, and tandem walking were 
performed well.

As previously stated, under 38 C.F.R. § 3.317(a)(1), it is 
provided that compensation may be paid to a Persian Gulf 
veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms."  In 
light of the above, the Board observes that there is no 
objective evidence of record showing that the appellant has 
an illness which is manifested by muscle aches and weakness.  
As stated above, in the appellant's August 1998 IME, the 
motor examination revealed excellent strength in all major 
muscle groups without atrophy or fasciculation.  Accordingly, 
service connection for muscle aches and weakness, claimed as 
a manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, must be denied.  See 38 C.F.R. 
§ 3.317; Neuman, supra, slip op. at 12 ("[A]lthough medical 
evidence of signs or symptoms is clearly not required to well 
ground a claim, [section 3.317] does require that there be 
some objective, independently verifiable evidence of 
symptoms").

Considering next the claim for service connection for muscle 
aches and weakness on a direct basis, the Board notes that in 
light of the above, there is no competent medical evidence of 
record showing a current medical diagnosis of muscle aches 
and weakness, nor has it been reported that such evidence 
exists, so as to give rise to a duty under 38 U.S.C.A. 
§ 5103(a).  Because the appellant has not presented competent 
medical evidence of the current existence of muscle aches and 
weakness, this claim must be denied as not well-grounded.  In 
the absence of proof of a disability, there can be no valid 
claim.  Caluza, 7 Vet. App. at 498; Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Here, the question as to whether the appellant 
currently has muscle aches and weakness necessarily involves 
a medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing a current diagnosis of muscle aches and weakness, the 
claim must be denied as not well-grounded.



Memory Loss

In the instant case, the Board recognizes that in the 
appellant's September 1998 VA psychiatric examination, the 
examining physician stated that there was no indication on 
the Weschler Memory Scale that the appellant was experiencing 
a short term memory problem of any significance.  However, 
the Board notes that in the appellant's August 1998 IME, the 
impression was that the appellant had memory loss, of 
undetermined etiology.  The Board notes that at that time, 
although Dr. C. stated that the appellant did very well on a 
brief mental status examination and that it was unlikely that 
the appellant had a significant memory problem in view of his 
performance, Dr. C., nevertheless, determined that the 
appellant had memory loss of undetermined etiology.  
Therefore, in light of the above, it is the Board's 
determination that the appellant's claim for service 
connection for memory loss, claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf, is well-grounded.  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  Therefore, since there 
is evidence sufficient to lend plausible support to the 
claim, the Board is of the opinion that the appellant's claim 
for service connection for memory loss, claimed as a 
manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991 & Supp. 1999).  
See Caluza, supra. 


Additional Matters

The Board notes that in regards to the appellant's claims of 
entitlement to service connection for knee pain, claimed as a 
manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, and entitlement to service 
connection for muscle aches and weakness, also claimed as a 
manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, the Board recognizes that these 
claims are being disposed of in a manner that differs from 
that used by the RO.  The RO denied the appellant's claims on 
the merits, while the Board has concluded that the claims are 
not well grounded.  However, the Court has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Likewise, the Board finds that the RO has advised the 
appellant of the evidence necessary to establish a well 
grounded claim.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for headaches, claimed as a 
manifestation of an undiagnosed illness associated with 
service in the Persian Gulf, is granted.  

Entitlement to service connection on a direct basis for knee 
pain, diagnosed as a patellofemoral disorder, and also 
claimed on a presumptive basis as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf, is denied.  

Entitlement to service connection on a direct basis for 
muscle aches and weakness, and also claimed on a presumptive 
basis as a manifestation of an undiagnosed illness associated 
with service in the Persian Gulf, is denied.  

The claim for entitlement to service connection for memory 
loss, claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, is well-
grounded.  


REMAND

In regards to the appellant's claim for service connection 
for memory loss, claimed as a manifestation of an undiagnosed 
illness associated with service in the Persian Gulf, as the 
appellant has submitted a well-grounded claim, the VA has a 
duty to assist him in developing the facts pertinent to his 
claim.

The Board notes that as previously stated, although in the 
appellant's August 1998 IME, Dr. C. stated that the appellant 
had memory loss of undetermined etiology, he also indicated 
that it was unlikely that the appellant had a significant 
memory problem, and that it would be of value to obtain 
formal memory testing and neurocognitive testing in order to 
identify whether or not the appellant did indeed have a 
significant disturbance of his memory.  Dr. C. further noted 
that it was possible that the appellant's perceived short 
term memory deficits could be secondary to his diagnosed 
depression.  Thus, in light of the above, it is the Board's 
conclusion that additional actions and development must be 
undertaken by the RO prior to further appellate review.  The 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed.     

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for memory 
loss.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature and 
existence of any memory loss.  All 
indicated studies, to specifically 
include memory and neurocognitive 
testing, should be performed.  The 
examiner is requested to review the 
appellant's claim file.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should determine whether or not the 
appellant has any memory loss.  If memory 
loss is present, the examiner should then 
offer an opinion as to whether the 
appellant's memory loss can or cannot be 
attributed to a known clinical diagnosis, 
including the appellant's diagnosed 
depression.  A complete rationale for any 
opinion expressed should be included in 
the examination report.        

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for memory loss, 
claimed as a manifestation of an 
undiagnosed illness associated with 
service in the Persian Gulf.   

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond.  
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

